Order entered December 10, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-01406-CV

                             CITY OF DALLAS, Appellant

                                           V.

                      EAST VILLAGE ASSOCIATION, Appellee

                   On Appeal from the 162nd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-14-07239

                                       ORDER
      We GRANT appellant’s December 8, 2014 motion for an extension of time to file a brief

TO THE EXTENT that appellant shall file its brief by JANUARY 5, 2015.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE